Title: To Thomas Jefferson from Albert Gallatin, 1 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                1 Nov. 1806
                            
                        
                        Thomas Barclay stands charged on the Treasury books with Livres 69,280.17.7 but claims salary at the rate of
                            24,000 livre a year amounting together to 144,000 livres; which if allowed would leave on that account a balance due to
                            him of Livres 74,719.2.5.    Mr B. was Consul & commissioner of foreign accounts: no salary affixed by the former
                            Congress; whether any was promised is not known. But as there was no authority in the executive offices under the existing
                            Govt. to make or fix the allowance, his representatives applied to Congress. A report was made in Feby. 1797 never
                            acted upon: all the papers remain in the office of the House of Representatives; and it is there that the claim must be
                            pursued by the parties.
                        Ths. Barclay is charged with a further sum of 12,870 dollars advanced to him in 1791 by Mr. Humphrys on
                            account of his Morocco mission. No account of the application of that money has been rendered; and supposing that Congress
                            should order an allowance on the first account, still that must be retained until the last mentioned sum shall have been
                            accounted for.
                        
                            A. G.
                        
                        
                            See Mr Harrison’s note & his letter of April 1796 to the committee of claims herein enclosed
                        
                    